Citation Nr: 1110455	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-21 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for asbestosis, to include whether service connection can be granted.

2.  Entitlement to service connection for a cardiac condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran had active service from December 1964 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  That rating decision denied the Veteran's claims of entitlement to service connection for a cardiac condition and asbestosis.

The Veteran disagreed with the decision, but indicated in his June 2009 substantive appeal that he was appealing only the denial of the asbestosis claim.  The RO issued a supplemental statement of the case in August 2009 that continued to list the issue of entitlement to service connection for a cardiac condition.  The RO certified the cardiac condition issue as being on appeal and the Veteran's representative submitted argument on that claim to the Board.  Inasmuch as the RO has taken actions to indicate to the Veteran that the issue is on appeal, and it took no steps to close the appeal, the requirement that there be a substantive appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).


FINDINGS OF FACT

1.  A rating decision dated in February 2007 most recently denied entitlement to service connection for asbestosis.  The Veteran did not appeal that decision and it became final.

2.  Evidence received since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for asbestosis, is not cumulative and redundant, and by itself or in connection with the evidence previously of record raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence is against a finding that the Veteran has asbestosis.

4.  The Veteran does not have a cardiac condition a result of his active service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of entitlement to service connection for asbestosis has been received, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  Asbestosis was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A cardiac condition was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided substantially compliant notice by letter dated in April 2008.  

VA has obtained service treatment records and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, and afforded the Veteran the opportunity to give testimony before the Board although he declined to do so.  The Board notes that a VA examination has not been scheduled with respect to the claims.  However, with respect to the asbestosis issue, a VA examination with opinion was conducted in June 2006, and the Board finds that a current examination is not needed.  With respect to the cardiac condition claim, in the absence of a disease, injury or event in service and a current condition, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Legal Criteria for Finality and Materiality

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200, 20.302.  Absent an appeal, a decision of a duly constituted rating agency or other agency of original jurisdiction shall be final and binding on all VA field offices as to conclusions based on evidence on file at the time VA issues written notification.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

Absent the submission of new and material evidence, a final claim cannot be reopened or re-adjudicated by VA. 38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim, which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously submitted to agency decision makers that by itself or when considered with previous evidence of record, relates to an established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

Legal Criteria for Service Connection

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  With chronic disease shown as such in service, or within a pertinent presumption period under 38 C.F.R. § 3.307, so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology after discharge is required only where the condition noted during service (or in the presumption period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When a disability is not initially manifested during service or within an applicable presumption period, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred or aggravated during the veteran's service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).


Asbestosis

The Veteran seeks entitlement to service connection for asbestosis.  The Veteran asserts that he was exposed to asbestos during service aboard ships in the U.S. Navy and that he currently has asbestosis as a result of such exposure.

A review shows that this claim has previously been denied.  A July 2006 rating decision denied service connection for asbestosis on the basis that there was no evidence of a current diagnosis of asbestosis.  An unappealed February 2007 rating decision continued the denial, and is the most recent final decision in the matter of service connection for asbestosis.  38 U.S.C.A. § 7105.  The claim shall be reopened, and the former disposition of the claim reviewed if new and material evidence is secured or presented.  38 U.S.C.A. § 5108.

Evidence considered at the time of the prior denial in the February 2007 rating decision included service treatment records; a VA examination report dated in June 2006; private medical records dated in November 2005 and January 2006.  Evidence received since the February 2007 rating decision includes a private physician's statements dated in June 2009 and July 2009; a December 2007 SSA disability examination; and a February 2008 SSA disability decision.

The Board has reviewed the evidence submitted subsequent to the February 2007 rating decision in the context of all the evidence of record.  Evans v. Brown, 9 Vet. App. 273 (1996).

The December 2007 SSA examination includes a diagnosis of asbestosis.  That evidence, presumed credible for the purpose of reopening, when viewed with that previously of record, is new and material evidence as defined by the regulation.  38 C.F.R. § 3.156(a).  It was not previously submitted to agency decisionmakers, relates to an unestablished fact necessary to substantiate the claim and by itself, or in connection with the evidence previously of record, does raise a reasonable possibility of substantiating the claim.  Accordingly, the claim may be reopened.  38 U.S.C.A. § 5108.  

The Board has considered whether adjudicating the claim on a de novo basis at this time would prejudice the appellant.  The Veteran has been provided with pertinent laws and regulations regarding service connection.  He has been given the opportunity to review the evidence of record and submit arguments in support of his claim and those arguments have focused on the issue of service connection.  Therefore, the Board can proceed with this claim without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

The Veteran served aboard ships in the United States Navy, thus it is likely that he was exposed to asbestos during service.  The case turns on the issue of whether he currently has asbestosis.  

The service treatment records do not show any findings related to asbestosis.  In January 1967 the Veteran was seen after experiencing "respiratory difficulty."  He reported sharp pains in the chest, especially with deep breathing.  Examination noted the chest was clear, breath sounds were normal in all areas, and there was no pain with pressure on the chest.  There were no further respiratory complaints noted in service, and the service separation examination in December 1968 noted normal lungs and chest examination and healthy chest by X-ray.

A November 2005 private medical record noted complaints of chest pain and cough.  The Veteran reported a history of asbestos exposure in the Navy as well as afterwards while working at Gates Rubber Company.  The physician recommended that the Veteran go to VA for a chest X-ray.  

A VA examination was conducted in June 2006.  The examiner noted the Veteran's history of inservice and postservice asbestos exposure.  The Veteran reported chest pain, cough, and dyspnea at rest.  Pulmonary function testing and chest X-ray were normal.  The examiner diagnosed asthmatic bronchitis.  He stated that that symptoms or other evidence of lung disease noted on this examination were "less likely as not" caused by or a result of asbestos exposure during either Navy or civilian occupation, and that the Veteran "less likely than not has asbestosis."  He pointed out that the Veteran did not have the structural pathology by chest X-ray to support a diagnosis of asbestosis.

A December 2007 SSA examination report noted a diagnosis of asbestosis, "apparently previously diagnosed and documented."

The record contains written statements from D.S., M.D., dated in June 2009 and July 2009.  In the June 2009 statement, Dr. S. noted that the Veteran had been his patient since 1982 and had been treated for "respiratory problems stemming from asbestos exposure earlier in his life."  In the July 2009 statement, Dr. S. clarified that while the Veteran had reported a history of exposure to asbestos in service and in subsequent civilian employment, that Dr. S. had "reached no conclusion regarding any of his past or current pulmonary symptoms as far as etiology including a history of asbestos exposure."

Asbestosis was not shown in service and there is no medical evidence of record demonstrating a definitive diagnosis of asbestosis since service.  The June 2006 VA examiner provided a complete rationale for his conclusion that the evidence did not support a diagnosis of asbestosis.  There is no other medical opinion of record to contradict the VA examiner's opinion.  Significantly, the December 2007 SSA examination report apparently relied on the Veteran's report of a previous diagnosis of asbestosis, which is not supported by the objective record.  The June 2009 statement of Dr. S., which appears to attribute a current respiratory problem to asbestos exposure, was negated by that physician's subsequent statement that he had reached no conclusion as to the etiology of the Veteran's pulmonary symptoms.  

The Veteran's own statement to the effect that he has asbestosis have been considered.  However, his statements, while competent as to his symptoms, are not competent to prove a matter requiring medical expertise.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  As the Veteran is a layperson without the appropriate medical training and expertise, his statements are simply not competent to render a probative opinion on a medical matter.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The proper diagnosis of a respiratory disorder is a medical issue beyond the expertise of a layperson.  Thus, the Board finds that the Veteran's lay assertion regarding the nature of his current respiratory disability is not competent or sufficient to support the claim for service connection.  Jandreau, 492 F.3d at 1372.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the preponderance of the evidence is against a finding that the Veteran has a diagnosis of asbestosis.  

The preponderance of the evidence is against the claim for entitlement to service connection for asbestosis.  As there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claim that would give rise to a reasonable doubt in favor of the Veteran, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Cardiac Condition

The service treatment records do not show any findings or complaints related to a cardiac condition.  The separation examination noted normal heart examination and the chest X-ray noted healthy chest.

There is no medical evidence demonstrating that the Veteran has any current cardiac condition.  The Board notes that a service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau, 2 Vet. App. at 144; Brammer, 3 Vet. App. at 225.  Although the Veteran has contended that he has an unspecified cardiac condition, he has not provided additional information as to the nature of the claimed condition, and there is no medical evidence of record showing a current cardiac condition.  Service connection for a cardiac condition is not warranted in the absence of proof of a current disability.


ORDER

New and material evidence having been submitted, the claim for service connection for asbestosis is reopened.  To that extent only, the appeal is granted.

Service connection for asbestosis is denied.

Service connection for a cardiac condition is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


